EXHIBIT 23.1 KPMG LLP Telephone (403) 691-8000 205-5th Avenue SW Fax (403) 691-8008 Suite 2700, Bow Valley Square 2 www.kpmg.ca Calgary AB T2P 4B9 Consent of Independent Registered Public Accounting Firm The Board of Directors of Precision Drilling Corporation We consent to the use of our reports, both dated March 8, 2013, with respect to the consolidated financial statements and the effectiveness of internal control over financial reporting of Precision Drilling Corporation incorporated by reference in this registration statement on Form S-8. /s/ KPMG LLP Chartered Accountants June 3, 2013 Calgary, Canada KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative (“KPMG International”), a Swiss entity. KPMG Canada provides services to KPMG LLP. KPMG Confidential
